By Gen. Laws R.I. cap. 222, § 4, cap. 195, § 14, exclusive jurisdiction in divorce and incidental matters arising therein is vested in the Appellate Division of this court. We are of the opinion, therefore, that no action can be maintained in any other court to recover an allowance made to a wife for her support during the pendency of the petition for divorce, but that recourse must be had to the remedies prescribed by the rule of this Division. *Page 191 
Moreover, a decree for an allowance pendente lite is an interlocutory decree, subject to revocation or modification at any time by the court which made it, and consequently cannot be the foundation of an action as upon a final judgment. 4 Wait's Actions and Defences, 187, § 5.